DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Drawings
	New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because:
	Per 37 C.F.R. 1.84 Standards For Drawings, section A, paragraph (1): “Black ink. Black and white drawings are normally required. India ink, or its equivalent that secures solid black lines”.  The lines shown in the drawings are faded and not clear and do not “secure” the solid black lines.
	Per 37 C.F.R. 1.84 Standards For Drawings, section B, paragraph, (1): “(1) Black and white. Photographs, including photocopies of photographs, are not ordinarily permitted in utility and design patent applications. The Office will accept photographs in utility and design patent applications, however, if photographs are the only practicable medium for illustrating the claimed invention. For example, photographs or photomicrographs of: electrophoresis gels, blots (e.g., immunological, western, Southern, and northern), auto- radiographs, cell cultures (stained and unstained), histological tissue cross sections (stained and unstained), animals, plants, in vivo imaging, thin layer chromatography plates, crystalline structures, and, in a design patent application, ornamental effects, are acceptable. If the subject matter of the application admits of illustration by a drawing, the examiner may require a drawing in place of the photograph. The photographs must be of sufficient quality so that all details in the photographs are reproducible in the printed patent.”  The photographs are not of a “sufficient quality” so that all the details in the photographs are reproducible in the printed patent.
Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

2.	Claim 1 rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Grant (US 5,653,741).
	Per claim 1, Grant teaches a thermoelectric device comprising an elongated panel (16), formed of an electrically insulating material (the packaging that houses the compacted semiconductor conductors is inherently an electrically insulating material), and having a plurality of thermoelectric elements (the semiconductors and wiring 21) comprising compacted conductors inside the insulating material (the semiconductor elements are conductors) and expanded conductors (the plurality of 21) outside the insulating material wherein the thermoelectric elements (see figure 1 showing a plurality of conductors expanded outside the insulating material) run substantially parallel a long dimension of the panel (see figure 1 showing 21 running parallel to a “long” dimension of the panel).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Jamison (US 3,196,524) teaches a thermoelectric device comprising an elongated panel.
Hill et al. (US 2004/0009729) teaches a thermoelectric device comprising an elongated panel
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J TEITELBAUM whose telephone number is (571)270-5142.  The examiner can normally be reached on Monday-Friday 8:00 am-4:30 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571) 272-66816681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID J TEITELBAUM/Primary Examiner, Art Unit 3763